UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7249


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK ALLEN ROLLYSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:07-cr-00098-JPB-JES-1; 3:08-cv-00143-
JPB-JES)


Submitted:    October 29, 2009              Decided:   November 10, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Allen Rollyson, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark    Allen        Rollyson   seeks        to    appeal     the      district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge       recommended       that       relief     be    denied         and

advised Rollyson that the failure to file timely objections to

this recommendation could waive appellate review of a district

court    order     based    upon     the    recommendation.               Despite         this

warning,     Rollyson       failed     to        specifically          object       to        the

magistrate judge’s recommendation.

            The     timely       filing     of     specific         objections           to     a

magistrate       judge’s    recommendation          is    necessary           to   preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned       of        the    consequences              of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 150 (1985).

Rollyson has waived appellate review by failing to timely file

specific objections after receiving proper notice.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We also deny Rollyson’s motion to appoint counsel.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in   the       materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3